UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7243


CHARLES ELLWOOD GWATHNEY,

                Petitioner - Appellant,

          v.

J. ZIEGLER, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00034-FPS-JES)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Ellwood Gwathney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles Ellwood Gwathney, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.          Gwathney v. Ziegler, No.

5:10-cv-00034-FPS-JES (N.D.W. Va. Aug. 9, 2010).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2